Citation Nr: 1102589	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-37 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, 
Arkansas


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical 
expenses incurred at LE Cox Medical center from May 31, 2007, to 
June 6, 2007.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970 
and from May 1974 to November 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a decision of the Department of Veterans Affairs 
(VA), Medical Center in Fayetteville, Arkansas.

The failed to report for a hearing scheduled in September 2010.  
As such, his request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks payment or reimbursement for emergency services 
rendered for a non-service-connected condition in a non-VA 
facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  
To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

 (1) The emergency services were provided in a hospital emergency 
department or a similar facility providing emergency care;

 (2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;

 (3) A VA or other Federal facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson;

 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a nature 
that the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility, with the medical 
emergency lasting only until stabilization of the Veteran;

 (5) The Veteran was enrolled in the VA health care system at the 
time the emergency treatment was furnished and had received 
medical services under 38 U.S.C. Chapter 17 within two years 
before the non-VA emergency treatment;

 (6) The Veteran is financially liable to the non-VA provider of 
the emergency treatment;

 (7) The Veteran has no health insurance coverage for payment or 
reimbursement for the emergency treatment;

 (8) The Veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and

 (9) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment for 
a service-connected disability. (Eligibility under § 1728 is 
neither claimed nor apparent from the record as the Veteran was 
not treated for a service-connected disability.)  See 38 C.F.R. 
§ 17.1002.

In this case, the Veteran was hospitalized from May 31, 2007, to 
June 6, 2007, at a private facility, LE Cox Medical Center, after 
a motorcycle accident.  On May 30, 2007, the Veteran was riding 
his motorcycle when he hit a pothole and was thrown from his 
motorcycle.  He struck the right side of his chest and 
immediately felt pain.  Nonetheless, he got back on his 
motorcycle and rode approximately 30 miles home.  On May 31, 
2007, he awoke with pain in his chest and difficulty breathing.  
He arrived by ambulance at the LE Cox Medical Center emergency 
room, wherein a right-sided pneumothorax was identified.  A right 
chest tube was placed in the emergency room and the Veteran was 
admitted for further pain control and observation.

On June 1, 2007, the Veteran was able to sit upright at his bed 
side and his chest tube was placed to water seal.  However, he 
did require significant amounts of oxygen to maintain oxygen 
saturations of greater than 90%.  On June 2, 2007, he required 
six liters of oxygen and he was experiencing some wheezing.  The 
Veteran was started on Avelox prophylactically and continued with 
respiratory therapy.

On June 3, 2007, a chest x-ray did not demonstrate any evidence 
of  pneumothorax; however, there was left lower lobe infiltrate.  
The Veteran's temperature was 99 degrees.  His chest tube was 
discontinued without difficulty and he was tolerating a regular 
diet.  For the remainder of his hospital stay, pulmonary toilet 
and aggressive respiratory therapy was continued.  On June 5, 
2007, the Veteran's PCA was discontinued and further ambulation 
was encouraged.  By June 6, 2007, it was felt that the veteran 
had achieved the maximum hospital benefit and he was eager to be 
discharged.

VA conceded that the Veteran's treatment was under emergency 
circumstances, and thus paid for his emergency inpatient 
treatment at the private hospital from May 31, 2007, to June 1, 
2007.  VA paid $1,048.60 of a $25,018.28 bill.

However, VA has not authorized payment or reimbursement for the 
private hospitalization expenses for the remaining time period 
from June 1, 2007, to June 6, 2007.  VA found that by June 1, 
2007, the Veteran's condition had stabilized, such that further 
payment for medical expenses was not authorized by law.  See 38 
C.F.R. § 17.121 (2010).  Although stabilized per VA, the Veteran 
remained hospitalized at the private hospital until June 6, 2007.

With regard to stabilization, claims for payment or reimbursement 
of the costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended.  38 C.F.R. § 
17.121 (2010).  For the purpose of payment or reimbursement of 
the expense of emergency hospital care not previously authorized, 
an emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a Veteran who received emergency hospital care could 
have been transferred from the non-VA facility to a VA medical 
center for continuation of treatment for the disability.  Id.  
From that point on, no additional care in a non-VA facility will 
be approved for payment by VA.  Id.

However, effective October 10, 2008, the provisions of 38 
U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental 
Health and Other Care Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2008).  This bill makes various 
changes to Veterans mental health care and also addresses other 
health care related matters.  Relevant to the instant case, the 
new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment 
or reimbursement by VA of private treatment mandatory as opposed 
to discretionary, if all of the pertinent criteria outlined above 
are otherwise satisfied.  Specifically, the word "shall" in 
both statutes was changed from the word "may."  

Additionally, the revised criteria included an added a provision 
essentially expanding the definition of "emergency treatment" 
to include treatment rendered (1) until such time as the Veteran 
can be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such transfer; 
or . . . (2) until such time as a Department facility or other 
Federal facility accepts such transfer if: (A) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (B) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the Veteran to a Department facility or other Federal 
facility. Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. § 1725 as it is more favorable to the claimant because 
it liberalizes the law by mandating reimbursement and expanding 
the definition of emergency treatment.

In the context of the foregoing, the Board notes that while some 
facts are not in dispute, a remand is necessary to clarify 
others.  The Board accepts LE Cox Medical Center as a facility 
held out as providing emergency care to the public.  Also, 
because VA has paid the medical expenses incurred in the LE Cox 
Medical Center emergency room on May 31, 2007, the emergent 
nature of the Veteran's condition on admission is not in dispute.  
The record further indicates that the Veteran is enrolled in the 
VA health care system and that he is financially liable for the 
treatment rendered at LE Cox Center.  There is no evidence to 
suggest that the condition for which the Veteran received 
treatment was caused by an accident or work- related injury.

The remaining issues are at what point the Veteran became 
stabilized such that he could be discharged or transferred to a 
VA or other Federal facility, and whether a VA or other Federal 
facility was feasibly available at that time. Also, the Board 
finds that proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been issued to the Veteran.

Taking the notice issue first, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b). See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the August 2008 letter failed to address the 
evidence necessary to substantiate a claim for unauthorized 
medical expenses pursuant to § 1725.  Thus, the Veteran should be 
provided with VCAA notice that informs him of the information and 
evidence needed to substantiate his claim for reimbursement of 
unauthorized medical expenses.  The Board finds that on remand, 
the Veteran should be issued appropriate VCAA notice for a 
medical expenses reimbursement claim pursuant to the amended 
version of 38 U.S.C.A. § 1725 and be given a reasonable period of 
time to respond prior to readjudication of the claim.

Regarding the issues of stabilization, the VA Medical Center 
determined that the Veteran was stable as of June 1, 2007, based 
solely on the fact that he could sit upright on the bedside and 
his vital signs were good.  However, he still required a 
substantial amount of oxygen and was not discharged until 
June 6, 2007.  Accordingly, a medical opinion is required from an 
appropriate VA physician concerning whether the Veteran could 
have been transferred safely at any time between June 1, 2007, to 
June 6, 2007, to a VA facility for continuation of medical 
treatment.  The physician must be provided with a copy of the 
claims file so that he or she can properly address this question.  
The rationale for the opinion must be provided.

In addition, there is no evidence which addresses whether a VA or 
other Federal facility was feasibly available when the Veteran's 
condition had stabilized and he was suitable to be transferred.  
This issue is generally determined by an administrator at the 
VAMC and, thus, a remand is necessary for the AOJ to obtain a 
determination as to whether a VA or other Federal facility was 
feasibly available after the Veteran's point of stabilization, if 
any, prior to his discharge.  

Again, the October 2008 amendments to § 1725 appear to provide a 
more liberal view of what constitutes a continuing medical 
emergency.  Under the revised statutes, emergency treatment 
includes treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility and 
such facility is capable of accepting such transfer.  Therefore, 
it extends the definition of an emergency.  Under the prior 
statute and regulation, it did not matter for purposes of 
determining stability whether such VA facility was actually 
capable of accepting such transfer.  In short, a remand is 
required in order to provide information and documentation that 
addresses when it was safe to transfer the Veteran to a VA 
facility, the date a VA facility was capable of accepting the 
transfer, and any reasonable attempts made between June 1, 2007, 
and June 6, 2007, to effectuate such transfer.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice letter notifying him of (1) any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate his unauthorized medical 
expenses claims under the amended version 
of § 1725; (2) the information or evidence 
that he should provide; and (3) the 
information or evidence VA will attempt to 
obtain on his behalf.  With regard to the 
critical amendments effective October 2008, 
see Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-
387, § 402, 122 Stat. 4110 (2008).

2.  Request LE Cox Medical Center to 
provide any documents addressing when it 
was safe to transfer the Veteran to a VA 
facility; the date that such a facility was 
capable of accepting the transfer (when 
there was room available for the Veteran); 
and any reasonable attempts made between 
June 1, 2007, and June 6, 2007, to 
effectuate such transfer.

Request that the Fee Service Review 
Physician, or equivalent officer, at the 
Fayetteville VAMC review the Duplicate 
Combined Health Record and determine 
whether a VA or other Federal facility was 
or was not feasibly available between June 
1, 2007, and June 6, 2007, and any 
reasonable attempts made to effectuate such 
a transfer.

In making this determination, the reviewing 
officials should consider the urgency of 
the Veteran's medical condition at the 
time, the relative distance of the travel 
involved, the nature of the treatment 
involved, the length of any delay that 
would have been required to obtain 
treatment from a VA facility, and the 
availability of beds.

3.  After securing the above records, 
request a medical opinion from an 
appropriate VA physician concerning whether 
the Veteran could have been transferred 
safely at any time between June 1, 2007, 
and June 6, 2007, to a VA facility for 
continuation of medical treatment.  The 
physician must be provided with a copy of 
the claims file, including the MAS folder, 
so that he or she can properly address this 
question.  The rationale for the opinion 
must be provided.

4.  Readjudicate the unauthorized medical 
expenses claim in light of the additional 
evidence of record.  If this claim is not 
granted to the Veteran's satisfaction, 
issue him a supplemental statement of the 
case.  This supplemental statement of the 
case should include the amended provisions 
of 38 U.S.C.A. § 1725 and any applicable 
regulations.  See Veterans' Mental Health 
and Other Care Improvements Act of 2008, 
Pub. L. No. 110-387, § 402, 122 Stat. 4110 
(2008).  An appropriate period of time 
should be allowed for response from the 
Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


